                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


TIMOTHY E. TYREE,

       Petitioner,

     v.                                                   Case No. 16-CV-1623

SCOTT ECKSTEIN,

      Respondent.


                 DECISION AND ORDER DENYING PETITION FOR
                          WRIT OF HABEAS CORPUS


       Timothy E. Tyree, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Tyree was convicted of first degree reckless homicide with use

of a dangerous weapon as a party to the crime and was sentenced to forty years, consisting

of twenty-seven years of initial confinement followed by thirteen years of extended

supervision. (Habeas Pet. at 2, Docket # 1.) Tyree alleges that his conviction and sentence

are unconstitutional. For the reasons stated below, the petition for writ of habeas corpus will

be denied and the case dismissed.

                                      BACKGROUND

       Tyree challenges his judgment of conviction for first degree reckless homicide with

use of a dangerous weapon as a party to the crime in Milwaukee County Circuit Court.

(Answer to Habeas Petition (“Answer”), Ex. A, Docket #10-1 at 1–2.) The conviction stems

from the shooting death of Eddie Ellis shortly before 11:30 p.m. on January 4, 2012. (State v.

Tyree, Appeal No. 2013AP2789 (Wis. Ct. App. May 12, 2015), Answer, Ex. D, Docket #

10-4 at 2.) Detective James Hensley interviewed Mickolous Turner at the crime scene. (Id.)
Turner stated that he and Ellis were near an alley next to Ellis’ apartment building and were

trying to defuse a fight among a group of women when he heard gunshots. (Id.) Turner saw

two African American men standing near a garbage bin, and one of the men extended his

arm and pointed it at Turner and Ellis. (Id.) Turner saw sparks coming from the end of the

man’s arm and heard gunshots. He turned and ran away, but heard Ellis yell and saw him

fall to the ground. (Id.)

       According to Detective Hensley’s report, Turner described the shooter as an African

American man who was approximately six feet tall, had a thin to medium build, and

weighed around 160 pounds. (Id.) Turner stated the shooter wore a black hooded sweatshirt

with the hood up, black pants, and carried a handgun. (Id.) Turner told Detective Hensley

that he was not sure if he could identify the shooter because of the distance and because the

shooter’s hood was up, but stated that he would try if he had the opportunity to do so. (Id.)

       Turner attended a line-up on January 8, 2012—four days after the shooting. (Id. at

3.) The line-up consisted of six African American men, ranging in ages from eighteen to

twenty-one, ranging in height between 5’11" to 6’3", and weighing from 160 to 230 pounds.

(Id.) All the men wore the same jail clothing, along with a black baseball cap backwards, a

covering on their right wrists, and they had some degree of facial hair. (Id.) Tyree was

number five in the line-up, which was his chosen position. (Id.)

       At trial, Detective James Hutchinson testified that during the line-up, Turner had a

“Lineup Identification Form” with him to fill in with the words “Yes” or “No” next to the

numbers designating each person in the line-up. (Id.) Turner circled “No” next to numbers

                                              2
one, two, three, four, and six, but he left the choices next to number five unmarked. (Id.)

When questioned by Detective Hutchinson as to why he left number five unmarked, Turner

responded that he wanted to identify number five as the shooter, but was hesitant to do so

because he did not know what the shooter’s face looked like. (Id.) According to Detective

Hutchinson, Turner went on to explain that number five resembled the shooter in “body

shape, body size, height, physical buil[d] and posture . . . but he just could not identify the

face.” (Id.) Turner told Detective Hutchinson that he could not identify the face because he

“did not get a good look. It was night,” but went on to circle “Yes” next to number five.

(Id.)

        When questioned by defense counsel as to how he could identify person number five,

Turner responded: “Because any other person in the lineup didn’t fit the description of what

I seen.” (Id.) Turner indicated that upon hearing the first shots fired, he froze in place for ten

to fifteen seconds, which is when he made his observations. (Id.) The jury found Tyree

guilty. Tyree filed a postconviction motion arguing that: (1) his trial counsel was ineffective

for failing to seek suppression of Turner’s identification of Tyree in the police line-up and (2)

the trial court erroneously exercised its discretion when it sentenced him. (Id. at 4.) The

court of appeals rejected these arguments and affirmed the judgment of conviction on May

12, 2015. (Id. at 1–9.) The Wisconsin Supreme Court denied Tyree’s petition for review on

September 9, 2015. (Answer, Ex. F, Docket # 10-6.) Tyree filed a timely petition for writ of

habeas corpus in this court on December 7, 2016. (Docket # 1.)




                                                3
                                 STANDARD OF REVIEW

       Tyree’s petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.

Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).




                                               4
       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                        ANALYSIS

       Tyree raises a single ground for relief in his habeas petition. He argues the court of

appeals erred in finding his trial counsel did not render ineffective assistance of counsel by

failing to request a pretrial hearing regarding the police line-up or objecting to its

admissibility at trial. (Docket # 1 at 6–7.) The respondent argues Tyree procedurally

defaulted his claim because the Wisconsin Court of Appeals denied his ineffective assistance

of counsel claim based on an adequate and independent state procedural rule, namely,

Tyree failed to adequately develop his argument. (Resp. Br. at 8–10, Docket # 15.)



                                              5
Alternatively, the respondent argues Tyree’s claim fails on the merits. I will address each

argument in turn.

       1.     Procedural Default

       Again, the respondent argues Tyree procedurally defaulted his claim because the

court of appeals denied his ineffective assistance of counsel claim based on an adequate and

independent state procedural rule. A federal court will not review a question of federal law

decided by a state court if the decision of the state court rests on a state procedural ground

that is independent of the federal question and adequate to support the judgment. Moore v.

Bryant, 295 F.3d 771, 774 (7th Cir. 2002). The independent and adequate state ground

doctrine “applies to bar federal habeas when a state court declined to address a prisoner’s

federal claims because the prisoner had failed to meet a state procedural requirement.” Id.

(internal quotation and citation omitted). But this doctrine will not bar habeas review unless

the state court actually relied on the procedural default as an independent basis for its

decision. Thus, “if the decision of the last state court to which the petitioner presented his

federal claims fairly appears to rest primarily on the resolution of those claims, or to be

interwoven with those claims, and does not clearly and expressly rely on the procedural

default, we may conclude that there is no independent and adequate state ground and

proceed to hear the federal claims.” Id. A state court may reach the merits of a federal claim

in an alternative holding; if it does so explicitly, then the independent and adequate state

ground doctrine “curtails reconsideration of the federal issue on federal habeas.” Id.

(internal quotation and citation omitted).

                                              6
       Tyree argued before the court of appeals that his trial counsel was ineffective for

failing to seek suppression of Turner’s identification of Tyree in the police line-up and for

not objecting to trial testimony and other evidence related to the line-up identification.

While the court of appeals did find that Tyree’s arguments as to both issues were

undeveloped and declined to “consider the argument[s] further,” this determination was

made only after the court of appeals did consider the merits of Tyree’s arguments. (Docket

# 10-4 at 6–7.) It does not appear that the Wisconsin Court of Appeals’ merits

determination was merely an alternative holding. The court specifically found that Tyree’s

motion to suppress the line-up identification or objection to trial testimony regarding the

same would not have been successful. Accordingly, the court of appeals found that Tyree’s

counsel was not ineffective. (Id. at 8.) Thus, I do not find Tyree procedurally defaulted his

ineffective assistance of counsel claim and will consider the claim on the merits.

       2.     Ineffective Assistance of Counsel

       Tyree argues his trial counsel was ineffective for failing to challenge the line-up

identification in a pretrial motion and for failing to object to the testimony of Detective

Hutchinson regarding the line-up identification. (Petitioner’s Br. at 6, Docket # 2.)

       The clearly established Supreme Court precedent for ineffective assistance of counsel

claims is set forth in Strickland v. Washington, 466 U.S. 668 (1984). To establish ineffective

assistance of counsel, Tyree must show both “that counsel’s performance was deficient” and

“that the deficient performance prejudiced the defense.” Id. at 687. To satisfy Strickland’s

performance prong, the defendant must identify “acts or omissions of counsel that could not

                                                  7
be the result of professional judgment.” United States ex rel. Thomas v. O’Leary, 856 F.2d

1011, 1015 (7th Cir. 1988) (citing Strickland, 466 U.S. at 690). “The question is whether an

attorney’s representation amounted to incompetence under ‘prevailing professional norms,’

not whether it deviated from best practices or most common custom.” Harrington v. Richter,

131 S. Ct. 770, 788 (2011) (quoting Strickland, 466 U.S. at 689). A reviewing court must seek

to “evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

We “must indulge a strong presumption that counsel’s conduct falls within a wide range of

reasonable professional assistance,” id., and “strategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually unchallengeable,” id.

at 690.

          To establish prejudice, it is “not enough for the defendant to show that his counsel’s

errors had some conceivable effect on the outcome of the [trial].” Hough v. Anderson, 272

F.3d 878, 891 (7th Cir. 2001). A petitioner must show “that there is a reasonable probability

that, but for counsel’s errors, the result of the [trial] would have been different.” Strickland,

466 U.S. at 694. This does not mean that the defendant must show that “counsel’s deficient

conduct more likely than not altered the outcome in the case.” Id. at 693. Rather, a

“reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Id. at 694. Making this probability determination requires consideration of the totality of the

evidence before the jury. Id. at 695. A “verdict or conclusion only weakly supported by the

record is more likely to have been affected by errors than one with overwhelming record

support.” Id. at 696.

                                                8
       As an initial matter, beyond making the conclusory argument that he received

ineffective assistance of counsel and the “Court of Appeals and the Supreme Court failed in

applying the appropriate law in this matter,” (Docket # 2 at 8), Tyree fails to develop how

the court of appeals’ decision was contrary to, or unreasonably applied, Strickland.

       The court of appeals correctly cited the Strickland standard for ineffective assistance

of counsel and then cited State v. Toliver, 187 Wis. 2d 346 (Ct. App. 1994) for the proposition

that counsel is not ineffective for failing to bring a motion that would not have been granted.

(Docket # 10-4 at 4.) The court of appeals then considered whether challenging Turner’s

line-up identification would have been successful. In so doing, the court cited Powell v. State,

86 Wis. 2d 512 (1978), which articulates a two-step due process inquiry consistent with

Supreme Court law in Neil v. Biggers, 409 U.S. 188 (1972). See Gregory-Bey v. Hanks, 332 F.3d

1036, 1044 (7th Cir. 2003).

       Tyree has not shown that the court of appeals incorrectly identified the controlling

legal standards; thus, the question before me is whether the court of appeals reasonably

applied those principles to the facts of Tyree’s case or unreasonably determined the facts in

light of the evidence presented. See Conner v. McBride, 375 F.3d 643, 649 (7th Cir. 2004).

Tyree argued before the court of appeals that the individuals in the line-up were wearing

different clothing from what Turner reported the shooter was wearing during the night in

question. (Docket # 10-4 at 6.) The court of appeals rejected this undeveloped argument,

finding that the law does not require the police to dress the persons in the line-up in clothing

the witness observed the target in. (Id.)

                                               9
       Tyree has not shown the court of appeals’ determination that the identification

procedure was not unduly suggestive contravenes Supreme Court law. The “danger to be

avoided in identification procedures is that of orchestrating the procedure so that one

particular suspect stands out from the others and the procedure implicitly suggests to the

witness that ‘this is the man.’” Gregory-Bey, 375 F.3d 1045. In this case, the line-up consisted

of six African American men, ranging in ages from eighteen to twenty-one, ranging in

height between 5’11" to 6’3", and weighing from 160 to 230 pounds. (Docket # 10-4 at 3.)

All the men wore the same jail clothing, along with a black baseball cap backwards, a

covering on their right wrists, and they had some degree of facial hair. (Id.) Tyree was

number five in the line-up, which was his chosen position. (Id.) Tyree does not argue

anything about this line-up was unduly suggestive.

       Rather, Tyree again argues that Turner’s identification of Tyree as the shooter was

insufficient because Turner only “kind of” identified Tyree. (Petitioner’s Br. at 8.) But, as

the court of appeals found, what Tyree takes issue with is not the suggestiveness of the line-

up, but the reliability of Turner’s identification, which is a question for the jury. (Docket #

10-4 at 7.) Turner took the stand and Tyree’s counsel had the opportunity to extensively

cross-examine Turner as to his identification. (Answer, Ex. H, Oct. 2, 2012 Jury Trial

Transcript, Docket # 10-8 at 60–76.) Turner testified that he could not identify the shooter

by his face and it was dark at the time. (Id. 61–62.) Thus, the limitations to Turner’s

identification were put before the jury. The court of appeals found that a motion to suppress

or an objection to trial testimony or evidence related to the line-up would have been

                                              10
unsuccessful, thus Tyree’s counsel was not ineffective for failing to challenge the line-up.

Tyree has not demonstrated that the court of appeals’ finding contravenes Strickland. For

these reasons, Tyree is not entitled to habeas relief.

                              CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n.4).

       Jurists of reason would not find it debatable that Tyree is not entitled to habeas relief.

Thus, I will deny Tyree a certificate of appealability. Of course, Tyree retains the right to

seek a certificate of appealability from the Court of Appeals pursuant to Rule 22(b) of the

Federal Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that the petitioner’s petition for a writ of

habeas corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.

                                               11
IT IS ALSO ORDERED that a certificate of appealability shall not issue.

FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.



Dated at Milwaukee, Wisconsin this 11th day of December, 2018.



                                         BY THE COURT:

                                         s/Nancy Joseph____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                    12
